                                        IN THE
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 4:18-cr-00011
                                              )
MARCUS JAY DAVIS                              )
    Et al.                                    )

                        UNITED STATES’ MOTION IN LIMINE
                 REGARDING REFERENCES TO POTENTIAL SENTENCES

       The United States of America respectfully moves that the defendants be precluded at the

trial of this matter from referring to, or offering any evidence about, the sentence, punishment, or

other consequence they might receive if convicted of the charged offenses, pursuant to Federal

Rule of Evidence (“FRE”) 401, 402, and 403. In support of this motion, the United States asserts

the following:

       A defendant is not entitled to have the jury told about the sentence he faces if convicted.

Sentencing is a matter exclusively with in the province of the Court. The jury should not consider

what punishment or penalties a defendant may receive because those facts are not relevant to the

issue of guilt or innocence under FRE 401 and 402. See Untied States v. Lewis, 110 F.3d 417,

422 (7th Cir. 1997) (nothing that “the practice of informing juries about the sentencing

consequences of their verdicts is strongly disfavored” and concluding that “[t]he district court

correctly refused to allow [the defendant] to argue about his potential punishment”); United States

v. Goodface, 835 F.2d 1233, 1237 (8th Cir. 1987) (rejecting argument that the jury should have

been informed of a mandatory prison term that would follow a guilty verdict); United States v.


                                                  1
Meredith, 824 F.2d 1418, 1429 (4th Cir. 1987) (“The jury must reach its verdict without

considering possible sentences….”); United States v. Warner, 396 F. Supp. 2d 924, 939 (N.D.Ill.

2005) (granting motion to exclude evidence relating to the penalties faced by the defendants upon

conviction); United States v. Andreas, 23 F. Supp. 2d 835, 852 (N.D.Ill. 1998) (“As a matter of

law, potential penalties are irrelevant as to guilt and thus are inadmissible.”). This prohibition

should also extend to the questioning of cooperators, where defendants may seek to “back door”

statements and comments regarding the significant punishments being faced by the defendants

under the guise of cross-examination. Some questioning should be permitted as relevant bias

testimony, but should be limited to generic phrases, such as “significant sentence,” and not explicit

references to the potential mandatory life sentence (or any mandatory sentence) that the Court may

be required to impose by statute. Precise potential sentences are not relevant bias information and

are more likely to distract the jury in violation of FRE 403.

       Furthermore, any argument regarding penalties or consequences that might follow from

conviction would serve only to confuse the jury and to distract it from the issues properly before

it. See Shannon v. United States, 512 U.S. 573, 579 (1994) (“[P]roviding jurors sentencing

information invites them to ponder matters that are not within their province, distracts them from

their factfinding responsibilities, and creates a strong possibility of confusion.”).        This is

especially so in this case, where sentencing would be based on convictions for various racketeering

acts and firearms possession conviction, which can be a complicated sentencing scheme. Jurors

who may have served on state juries may also confuse their role in sentencing in that forum with

their role in solely adjudicating guilt in federal court. Therefore, any such references should be

excluded under FRE 403 as well.


                                                 2
       WHEREFORE, the United States respectfully requests that the defendants be precluded

from referring to, or offering any evidence about, the sentence, punishment, or other consequences

they might receive if convicted of the charged offenses, and that the Court set such a hearing to

resolve this matter as it may deem appropriate.

                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             United States Attorney

                                             s/Heather L. Carlton
                                             Ronald M. Huber
                                             Heather L. Carlton
                                             Assistant United States Attorneys

                                             Michael J. Newman
                                             Special Assistant United States Attorney
                                             United States Attorney's Office
                                             255 West Main Street, Room 130
                                             Charlottesville, VA 22902
                                             Tel: 434.293.4283
                                             Ron.huber@usdoj.gov
                                             Heather.carlton@usdoj.gov
                                             newmamj@danvilleva.org


                                     CERTIFICATE

       I hereby certify that a true and correct copy of the foregoing has been electronically filed

with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

record, on this 23rd day of August, 2019.

                                                      s/Heather L. Carlton




                                                  3
